SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX THIRD QUARTER OF 2015 RESULTS Reviewed by independent auditors, stated in millions of Reais , prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board – IASB (a free translation of the original in Portuguese). Rio de Janeiro – November 12, 2015 Net income was R$ 2,102 million in Jan-Sep/2015, 58% lower than in Jan-Sep/2014. Loss of R$ 3,759 million in the 3Q-2015. Operating income was R$ 28,635 million in Jan-Sep/2015, 149% higher than in Jan-Sep/2014. Adjusted EBITDA was R$ 56,795 million in Jan-Sep/2015, 45% higher than in Jan-Sep/2014. Net debt was US$ 101,273 million as of September 30, 2015, a 5% decrease when compared to December 31, 2014. The average maturity of outstanding debt increased from 6.10 years as of December 31, 2014 to 7.49 years as of September 30, 2015. R$ million Jan-Sep 2015 x 2014 (%) 3Q-2015 2Q-2015 3Q15 X 2Q15 (%) 3Q-2014 2,102 5,013 (58) Consolidated net income (loss) attributable to the shareholders of Petrobras (3,759) 531 (808) (5,339) 28,635 11,504 149 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 5,813 9,487 (39) (4,921) 56,795 39,083 45 Adjusted EBITDA 15,506 19,771 (22) 8,488 Net income was R$ 2,102 million in Jan-Sep/2015, 58% lower when compared to Jan-Sep/2014, mainly attributable to higher finance expenses in the Jan-Sep/2015 period. The 149% increase in operating income was mainly a result of higher margins in oil product sales in the domestic market and increased crude oil export volumes driven by a 7% increase in domestic crude oil production, despite a decrease in domestic demand. Key events in Jan-Sep/2015: · 6% increase in crude oil and natural gas production (in Brazil and abroad); · Higher crude oil export volumes (60%, 132 thousand barrels/day); · Lower domestic demand for oil products (8%, 195 thousand barrels/day); · Lower import costs and production taxes; and · Higher net finance expenses (reaching R$ 23,113 million), as a result of foreign exchange losses and higher interest expense, attributable to an increase in the Company’s debt and a decrease in the level of capitalized borrowing costs, attributable to a lower balance of assets under construction. Key events in the 3Q-2015, when compared to the 2Q-2015: · 1% increase in crude oil and natural gas production (in Brazil and abroad); · Increased domestic demand for oil products (1%, 32 thousand barrels/day); · Lower crude oil export volumes (10%, 40 thousand barrels/day); and · A R$ 5,396 million increase in net finance expense as a result of foreign exchange losses. Foreign exchange depreciation affected our consolidated statement of income, shareholders’ equity and indicators, as estimated below (in R$ million, except indicators): Consolidated statement of income, shareholders’ equity and indicators items Effect Jan-Sep/2015 3Q-2015 Net income (loss) - Shareholders of Petrobras Decrease 10,909 5,208 Adjusted EBITDA Decrease 6,714 1,822 Cash and cash equivalents held abroad Increase 28,632 20,496 Debt denominated in foreign currency Increase 140,840 94,922 Shareholders’ equity Decrease 30,180 17,699 Net debt/Adjusted EBITDA ratio Increase 1.77X 1.07X Leverage Increase 10.5pp 6.5pp 1 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Sep 2015 x 2014 (%) Results, market capitalization and investments 3Q-2015 2Q-2015 3Q15 X 2Q15 (%) 3Q-2014 236,535 252,220 (6) Sales revenues 82,239 79,943 3 88,377 71,727 58,422 23 Gross profit 23,755 25,562 (7) 20,441 28,635 11,504 149 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 5,813 9,487 (39) (4,921) (23,113) (2,086) (1008) Net finance income (expense) (11,444) (6,048) (89) (972) 2,102 5,013 (58) Consolidated net income (loss) attributable to the shareholders of Petrobras (3,759) 531 (808) (5,339) 0.16 0.38 (58) Basic and diluted earnings (losses) per share 1 (0.29) 0.04 (825) (0.41) 104,117 229,723 (55) Market capitalization (Parent Company) 104,117 175,620 (41) 229,723 56,795 39,083 45 Adjusted EBITDA 2 15,506 19,771 (22) 8,488 30 23 7 Gross margin (%) 29 32 (3) 23 12 7 5 Operating margin (%) 3 7 12 (5) 1 1 2 (1) Net margin (%) (5) 1 (6) (6) 55,489 62,543 (11) Capital expenditures and investments 19,315 18,331 5 21,043 R$ million Jan-Sep 2015 x 2014 (%) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 3Q-2015 2Q-2015 3Q15 X 2Q15 (%) 3Q-2014 21,903 (25,176) 187 . Refining, Transportation and Marketing 4,583 7,974 (43) (11,840) 17,422 46,117 (62) . Exploration & Production 3,941 8,594 (54) 13,405 2,654 (2,103) 226 . Gas & Power 968 100 868 (3,538) 802 1,199 (33) . Distribution (359) 308 (217) (295) 896 1,088 (18) . International (227) 719 (132) (18) (174) (205) 15 . Biofuel (63) (66) 5 (67) (14,525) (9,661) (50) . Corporate (4,342) (6,487) 33 (3,586) Jan-Sep 2015 x 2014 (%) Indicators 3Q-2015 2Q-2015 3Q15 X 2Q15 (%) 3Q-2014 224.53 225.74 (1) Domestic basic oil products price (R$/bbl) 228.15 224.09 2 224.52 174.25 243.95 (29) Brent crude (R$/bbl) 177.38 190.09 (7) 231.56 55.39 106.57 (48) Brent crude (US$/bbl) 50.26 61.92 (19) 101.85 Domestic Sales Price 45.04 95.77 (53) . Crude oil (U.S. dollars/bbl) 4 39.76 52.14 (24) 90.73 37.45 48.76 (23) . Natural gas (U.S. dollars/bbl) 35.47 39.29 (10) 49.28 3.17 2.29 38 Average commercial selling rate for U.S. dollar 3.54 3.07 15 2.27 3.97 2.45 62 Period-end commercial selling rate for U.S. dollar 3.97 3.10 28 2.45 49.6 4.6 45 Variation of the period-end commercial selling rate for U.S. dollar (%) 28.1 (3.3) 31 11.3 13.13 10.74 2 Selic interest rate - average (%) 13.99 13.14 1 10.90 2,232 2,115 6 Total crude oil and NGL production (Mbbl/d) 2,234 2,213 1 2,209 558 512 9 Total natural gas production (Mbbl/d) 566 552 3 537 2,790 2,627 6 Total crude oil and natural gas production (Mbbl/d) 2,800 2,765 1 2,746 3,836 3,951 (3) Total sales volume (Mbbl/d) 3,889 3,904 − 4,143 1 Basic and diluted earnings (losses) per share calculated based on the weighted average number of shares. 2 EBITDA + share of earnings in equity-accounted investments, impairment and write-offs of overpayments incorrectly capitalized
